DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 16, 2022 has been entered.  

Response to Amendments
IDS
3.	Information Disclosure Statement (IDS) Forms received on September 16, 2022 have been considered.

Terminal Disclaimer
4.	Terminal Disclaimers filed on August 18, 2022 have been approved and the previously presented double patenting rejection has been withdrawn.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198) and in further view of Hosotsubo (US Pub: 2011/0128572) and Miura (WO Pub: 2016030968).
Regarding claim 1 (currently amended), Kamiya teaches: A printing device comprising: one or more processors; one or more memories; a print process executing on the printing device for printing print jobs at the printing device; and a configuration agent executing on the printing device and configured to: receive, from a configuration manager via one or more computer networks, configuration data for the printing device, wherein the configuration data specifies a plurality of settings for the printing device, apply the plurality of settings from the configuration data to the printing device so that the printing device operates in accordance with the plurality of settings, generate, using one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0010, p0011, p0075, claim 1].
Kamiya does not specify storing configuration setting in the printer although it would have been an obvious practice for uploading the setting whenever needed.  In the same field of endeavor, Hosotsubo teaches: generate configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0056, p0057, p0130, p0140, fig. 6A]; store the configuration identification data that uniquely identifies the plurality of settings specified by the configuration data in the one or more memories of the printing device [p0067, p0068].  Therefore, given Hosotsubo’s teaching on storing configuration data associated with an identifier generated in the printer, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to store configuration data along with a generated identifier in the printer for improving loading and processing efficiency.
Kamiya in view of Hosotsubo does not generate configuration identification data using settings as input.  For solving the same problem in terms of generating identifier corresponding to settings for a configuration set, Miura teaches: generate, via an algorithm that uses as inputs one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [page 25: p02-p05, p09, and p11].  Therefore, given Miura’s prescription on generating identifier and hash value using setting information for a configuration set, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to apply Miura’s identification generation method to Kamiya in view of Hosotsubo’s teaching to generate a unique identifier associated with print settings specified by a configuration set for improving identification in post-print processing.


Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Miura further teaches: The printing device as recited in Claim 1, wherein the configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data is one or more of signature data or hash results data [page 25: p09 and p11].  Therefore, given Miura’s prescription on applying hash value for identification information, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed to combine the teaching of all to apply hash value for identification for the benefit of data integrity.

Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporate herein.  Kamiya in view of Hosotsubo and Tatsuya does not compare the current configuration identification with stored one.  In the same field of endeavor, Zhou teaches:  The printing device as recited in Claim 1, wherein the configuration agent executing on the printing device is further configured to: determine whether the one or more memories comprise stored configuration identification data, and in response to determining that the one or more memories do not comprise stored configuration identification data, generate and transmit a request for configuration data to the configuration manager [claim 13 (When identification data is not stored, matching is not found.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to compare current configuration identification data to a stored one to determine whether to request transfer for configuration update for improving overall efficiency.  
Claim 8 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Kamiya’s further teaching on: One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors [p0161].

Regarding claim 11 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 11 has been analyzed and rejected with regard to claim 4.	

Regarding claim 12 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claim 5.

Claim 15 (currently amended) has been analyzed and rejected with regard to claim 1.

Regarding claim 18 (original), the rationale applied to the rejection of claim 16 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claim 4.

Regarding claim 19 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claim 19 has been analyzed and rejected with regard to claim 5.
7.	Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), and Miura (WO Pub: 2016030968); and in further view of Zhou (US Patent: 8,291,312).
Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kamiya in view of Hosotsubo and Miura further teaches: The printing device as recited in Claim 1, wherein the configuration agent executing on the printing device is further configured to, upon satisfaction of one or more criteria: retrieve a current plurality of settings being used by the printing device, generate, based upon the current plurality of settings being used by the printing device, current configuration identification data that uniquely corresponds to the current plurality of settings being used by the printing device [Kamiya: claim1; Hosotsubo: p0182-p0184; Miura: page 25: p02-p05, p09, and p11].  Kamiya in view of Hosotsubo and Miura does not compare the current configuration identification with stored one.  In the same field of endeavor, Zhou teaches: compare the current configuration identification data to the stored configuration in response to the current configuration identification data being different than the stored configuration identification data, generate and transmit a request for configuration data to the configuration manager [claim 13].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to compare current configuration identification data to a stored one to determine whether to request transfer for configuration update for improving overall efficiency.  

 	Regarding claim 3 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Zhou further teaches: The printing device as recited in Claim 2, wherein the one or more criteria include one or more of a startup of the configuration agent, an expiration of a specified amount of time, or a current time equalizing a specified time [col 10: lines 23-63].

Regarding claims 9 (currently amended) and 10 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claims 9 and 10 have been analyzed and rejected with regard to claims 2 and 3 respectively.

Regarding claims 16 (currently amended) and 17 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claims 16 and 17 have been analyzed and rejected with regard to claims 2 and 3 respectively.

8.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), and Miura (WO Pub: 2016030968); and in further view of Zakharov (US Pub: 2017/0243272).
Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kamiya in view of Hosotsubo and Miura does not specify security settings.  In the same field of endeavor, Zakharov teaches: The printing device as recited in Claim 1, wherein: the plurality of settings specified by the configuration data for the printing device includes a plurality of security settings, and applying the plurality of settings from the configuration data to the printing device includes applying the plurality of security settings to the printing device so that the printing device operates in accordance with the plurality of security settings [p0002].  Configuring a printer with security settings has been well practiced in the art as prescribed by Zakharov.  Therefore, including security settings in configuration would have been obvious to an ordinary skilled in the art for access control purpose.

Regarding claim 13 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 13 has been analyzed and rejected with regard to claim 6.	

Regarding claim 20 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 6.

9.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), and Miura (WO Pub: 2016030968); and in further view of Kobayashi (US Pub: 2013/0235407).
 	Regarding claim 7 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kamiya in view of Hosotsubo and Miura does not specify printer identification in a request.  In the same field of endeavor, Kobayashi teaches: The printing device as recited in Claim 1, wherein the configuration agent executing on the printing device is further configured to generate and transmit to the configuration manager a request for the configuration data, wherein the request includes printing device identification data that uniquely identifies the printing device [p0142].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to include printer identification data in configuration data request for identification and retrieving purpose.

Regarding claim 14 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 7.

Contact
10.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674